09-3161-ag
         Dong v. Holder
                                                                                       BIA
                                                                               A095 369 389
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                       Circuit Judges.
11       _________________________________________
12
13       XU QING DONG,
14                Petitioner,
15
16                        v.                                    09-3161-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General, Civil Division; Greg D.
27                                     Mack, Senior Litigation Counsel,
28                                     Office of Immigration Litigation;
29                                     Lisa M. Damiano, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     United States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Petitioner Xu Qing Dong, a native and citizen of

6    People’s Republic of China, seeks review of a July 14, 2009,

7    order of the BIA denying his motion to reopen.   In re Xu

8    Qing Dong, No. A095 369 389 (B.I.A. July 14, 2009).    We

9    assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.   This Court reviews the

11   BIA’s denial of a motion to reopen for abuse of discretion.

12   See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per

13   curiam).

14       There is no dispute that Dong’s December 2008 motion to

15   reopen was untimely because the agency issued a final order

16   of removal in May of 2004.   See 8 C.F.R. § 1003.2(c)(2).

17   However, there is no temporal or numerical limitation for

18   filing a motion to reopen if it is “based on changed

19   circumstances arising in the country of nationality or in

20   the country to which deportation has been ordered, if such

21   evidence is material and was not available and could not

22   have been discovered or presented at the previous hearing.”


                                   2
1    8 C.F.R.

2    § 1003.2(c)(3)(ii).

3        Here, the BIA did not abuse its discretion in finding

4    that Dong failed to establish changed country conditions

5    excepting his motion to reopen from the applicable time

6    limitations.   Id.    First, the BIA reasonably declined to

7    give weight to the evidence Dong submitted purportedly

8    showing his political involvement in the United States.       See

9    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

10   Cir. 2006) (citing Asociacion de Compositores y Editores de

11   Musica Latino Americana v. Copyright Royalty Tribunal, 854

12   F.2d 10, 13 (2d Cir. 1988)).     The BIA’s finding in this

13   respect was particularly appropriate given its prior adverse

14   credibility determination.     Qin Wen Zheng v. Gonzales, 500

15   F.3d 143, 147-48 (2d Cir. 2007).

16       Second, the BIA reasonably concluded that Dong failed

17   to present evidence establishing a material change in the

18   Chinese government’s treatment of political dissidents.

19   While Dong provided a notice from the Lao Feng Village

20   Committee indicating that government officials were aware of

21   his political activities and asylum application in the

22   United States, such evidence is indicative of a change in


                                     3
1    personal circumstances, not changed country conditions that

2    would warrant reopening his removal proceedings.    See

3    8 C.F.R. § 1003.2(c)(3)(ii); see also Wang v. BIA, 437 F.3d

4    270, 273-74 (2d Cir. 2006).

5        For the foregoing reasons, the petition for review is

6    DENIED.   As we have completed our review, any stay of

7    removal that the Court previously granted in this petition

8    is VACATED, and any pending motion for a stay of removal in

9    this petition is DISMISSED as moot. Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16




                                    4